NO.




                 IN    THE    COURT    OF    CRIMINAL        APPEALS       OF   TEXAS

                                      AT    AUSTIN,         TEXAS



                                       JOSE      DIAZ    PEREZ

                                            Petitioner,
                                                                                           RIMINAI. APPEALS
                                                                                            1 6 2015
                                                  v.

                                                                                   Ab§f testa, Gferk
                                     THE    STATE      OF    TEXAS




ON   PETITION    FOR    DISCRETIONARY            REVIEW      FROM    THE    TWELFTH     COURT   OF

APPEALS,    COA#12-14-00116-CR,                 TRIAL    COURT THE SECOND JUDICIAL               DIS

TRICT,    CHEROKEE COUNTY TEXAS,                 NO.    18373.



                              MOTION       TO   SUSPEND       THE    RULE



 Petitioner especutfully request that this Court will suspend the
Rule and allow Petitioner to file the original of his pleadings
without the number of copies normally required by the Court. Peti
tioner has.no access to xeroxing or copying services.


Dated:    June   9,    2015




                                   CERTIFICATE         OF   SERVICE

I hereby certify that I mailed a true and correct copy of the for
egoing to the Cherokee County District Attorney, West Sith Street,
Rusk,    Texas   75785       via   U.S.     mail.



Dated:   June    9,    2015